DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office action is in response to the preliminary amendment filed on 08/26/2020. Claim 1 has been canceled, and claims 2-21 have been added. 

Claims 2-21 are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/06/2020 and 04/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
i.	Claims 9 and 17 recite the limitation "the proactive communications" in lines 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,602,573. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘573 patent contain every element of claims 2-21 of the instant application. 
As shown in the table below, the combined claims 1 and 14 of the ‘573 patent
comprise the same elements as recited in claim 11 of instant application: A method comprising: (1) receiving (i.e., issuing) a node device certificate in response to a successful registration by a registration agent; (2) communicating the node device certificate to a second node device to authorize access to computing resources; (3) communicating control information from the each node device; and (4) designating a set of preferred node devices for allocation of portions of a task.
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. 

Instant Application 16/913,745
11.  A method for clustering node devices for accomplishing a task, 
comprising: 
(1) receiving, by a first node device within a first subnet, a node device certificate in response to a successful registration by a registration agent;
(2) communicating, by the first node device, the node device certificate to 
a second node device within a second subnet to authorize access to computing resources of the second node device in accordance with a security policy of the second node device, wherein the first subnet comprises a plurality of node 
devices based on a distance function of a node device characteristic, and 
wherein the second subnet comprises a plurality of node devices different from 
the node devices comprising the first subnet based on the distance function of the node device characteristic;  
(3) communicating, by the first node device, control information and task data to the second node device of the second subnet;  and 

(4) designating a set of preferred node devices for allocating portions of a task, wherein the designated set is based on the task and a partitioning algorithm based on the distance function of the node device 
characteristic.  
U.S. Patent No. 9,602,573
1.  A method for clustering node devices for accomplishing a task, 
comprising: 
   automatically dynamically repartitioning a set of node devices within a communication network into a plurality of subnets as node devices join and leave the set, using a partitioning algorithm based at least a distance function of at least one node device characteristic, each subnet having a communication node device within for communicating at least control information and task data with respective communication node devices of other respective 
subnets, the communication node device within the each subnet being selected from among node devices within the same subnet to control each node device within the subnet, 



(3)  communicating control information from the each node device within the subnet to the communication node device of the subnet in which it is 
partitioned, and 
 (4) designating a set of preferred node devices for allocation of portions of a task, wherein the designated set is dependent on both the partitioning and the task.
14.  The method according to claim 1, further comprising: providing 
security policies for each respective node device;  (1) registering node devices with at least one registration agent and upon successful registration with the registration agent, issuing a node device certificate to the respective node devices;  and (2) communicating certificates from respective node devices for authorizing access to computing resources associated with other node devices, in accordance with the respective security policies.


Claims 2-4, 6-7, 11-12, 14-15 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 19 of U.S. Patent No. 9,602,573.
Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 17 of U.S. Patent No. 9,602,573.
Claims 8 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 9,602,573.
Claims 9-10 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 9,602,573.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,735,505. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the ‘505 patent contain every element of claims 1-20 of the instant application. 
As shown in the table below, both claim 1 of the ‘505 patent and claim 1 of instant
application comprise the exact same elements: (1) receiving, by the first node device, a node device certificate; (2) communicating, by the first node device, the node device certificate to a second node device; and (3) communicating, by the first node device, control information and task data. 
Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Instant Application 16/913,745
1. A non-transitory computer-readable medium storing executable instructions that, in response to execution, cause a processor of a first node device within a first subnet to perform operations comprising: 
(1) receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent; 
(2) communicating, by the first node device, the node device certificate to a second node device within a second subnet to authorize access to computing resources of the second node device in accordance with a security policy of the second node device, wherein the first subnet comprises a plurality of node devices based on a distance function of a node device characteristic, and wherein the second subnet comprises a plurality of node devices different from the node devices comprising the first subnet based on the distance function of the node device characteristic; and 
 






(3) communicating, by the first node device, control information and task data to the second node device.  
U.S. Patent No. 10,735,505
1. A non-transitory computer-readable medium storing executable 
instructions that, in response to execution, cause a processor of a first node device within a first subnet to perform operations comprising: 
(1) receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent;  
(2) communicating, by the first node device, the node device certificate to a second node device within a second subnet to authorize access to computing resources of the second node device in accordance with a security policy of the second node device, wherein the first subnet 
comprises a plurality of node devices based on a distance function of a node 
device characteristic, wherein the second subnet comprises a plurality of node devices different from the node devices comprising the first subnet based on the distance function of the node device characteristic, wherein the first subnet and the second subnet are each determined prior to allocating portions of a task, and wherein the first subnet and the second subnet are dynamically controlled based on current conditions that are determined at least in part by proactive communications;  and 
(3) communicating, by the first node device, control information and task data to the second node device.


Claims 2, 11 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,735,505.
	Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-9 of U.S. Patent No. 10,735,505 respectively.
Claims 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-18 of U.S. Patent No. 10,735,505 respectively.
	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,735,505.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mukherjee (US 2006/0248141), in view of Lehikoinen et al. (US 2004/0260701).

As to claim 2, Mukherjee discloses the invention as claimed, including a non-transitory computer-readable medium storing executable instructions that, in response to execution, cause a processor of a first node device within a first subnet to perform operations (Figs. 3D-3H) comprising: 
communicating, by the first node device, an node device identifier to a second node device (i.e., unique identification) within a second subnet (Figs. 3A and 3H show the first node device 311 communicates with a second node device 313 within a second subnet over a network running a processor-independent protocol such as TCP/IP; ¶0040; ¶0080), 
wherein the first subnet comprises a plurality of node devices based on a distance function of a node device characteristic (Fig. 3B; L1, Fig. 3D; Figs. 3E-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may , and wherein the second subnet comprises a plurality of node devices different from the node devices comprising the first subnet based on the distance function of the node device characteristic (Fig. 3B; L2, Fig. 3D; Figs. 3E-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 thus must be divided into clusters so that all processors in a cluster are of the same type”; ¶0081, “the clusters are initialized by grouping the processors into m clusters L1,…, Lm each containing only the same type of clusters…Processors 41 are grouped into clusters 411, 412, 413, while processors 42 are grouped into cluster 420”); and 
communicating, by the first node device, control information and task data to the second node device (¶0003, “assigning the task of the faulty processor to one or more other processors”; ¶0005, “The service point has several tasks in addition to its own regular computing load”; ¶0012; ¶0013, “One processor is assigned to be the service point; this processor is the processor having the minimum total distance associated therewith”; ¶0018, “In each cluster, another processor may be assigned as a backup service point, to assume the functions of the service point if the service point is removed from the system”). 
receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent (Fig. 10; Fig. 11; ¶0051, “A peer register could, for instance, be a distributed or centralized register where currently active peers can perform registration with their current network addresses”; ¶0138, “a peer register provided by a central server, a peer register implemented as a distributed register”; ¶0151, “The general access certificate could, for instance, give user the rights to use services offered in the general group”; ¶0256, “providing one or more appropriate certificates to the user's node. As one specific example, the certificate could be a group management certificate”; ¶0279; ¶0280, “certificate could contain information corresponding to the identity of a user an/or could serve as evidence of the identity of a user”; ¶0282, “the first peer sends an appropriate group membership certificate GC₁ to the second peer step 1105).  Next, the first peer uses its secret key Sk₁ to encrypt the challenge RC₂ sent by the second peer (i.e., the first peer calculates Sk₁ (RC₂) (step 1107)”), and authorizing access to computing resources of the second node device in accordance with a security policy of the second node device (¶0148, “the user may be requested to agree to behave in a legal manner, and/or according to one or more established behavior policies”; ¶0232; ¶0251, “rules regarding sharable entities”; ¶0280, “using various authentication, certificate challenge, and/or verification techniques”; ¶0281; ¶0282, “authentication procedure of FIG. 11, the first peer first initiates a connection with the second peer”; ¶0314, “a receiving node's policy might be viewed as being more useful than standard 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify the system of Mukherjee to include the claimed receiving, by the first node device, a node device certificate in response to a successful registration by a registration agent; and authorizing access to computing resources of the second node device in accordance with a security policy of the second node device, as taught by Lehikoinen because it would improve security and prevent unauthorized nodes from accessing the resources by setting up the connection between nodes using various authentication, certificate challenge, and/or verification techniques (Lehikoinen; Fig. 11; ¶0151; ¶0280; ¶0282).

As to claim 3, Mukherjee discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, in response to execution, cause the processor of the first node device to perform operations further comprising: designating a set of preferred node devices for allocation of portions of a task, wherein the second node device is included in the preferred node devices (10, Fig. 1B; ¶0002, “assigning service points in a system for efficient, fault-tolerant, self-configuring and self-healing operation”; ¶0005, “the service point is chosen to be the processor having the smallest distance to the other processors. The term "distance" is used herein as a measure of the communication time required between processors. The service point has several tasks in addition to its own regular computing load”). 

As to claim 4, Mukherjee discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, in response to execution, cause the processor of the first node device to perform operations further comprising: designating a set of preferred node devices for allocating portions of a task, wherein the designated set is based on both the task and a partitioning algorithm based on the distance function of the node device characteristic (Figs. 3D-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 thus must be divided into clusters so that all processors in a cluster are of the same type”; ¶0081, “the clusters are initialized by grouping the processors into m clusters L1,…, Lm each containing only the same type of clusters…Processors 41 are grouped into clusters 411, 412, 413, while processors 42 are grouped into cluster 420”). 

As to claim 5, Mukherjee discloses the non-transitory computer-readable medium of claim 4, wherein the node device characteristic includes a pairwise communication latency between respective node devices (¶0005, “the service point is chosen to be the processor having the smallest distance to the other processors. The term "distance" is used herein as a measure of the communication time required between processors”; ¶0013, “A minimum total distance is determined from the plurality of total distances”; ¶0040).

As to claim 6, Mukherjee discloses the non-transitory computer-readable medium of claim 2, wherein the second node device controls each node device within the second subnet (311-314, Fig. 3H; ¶0004, “some of the processors do the fault management. These processors will be referred to herein as service points”). 

As to claim 7, Mukherjee discloses the non-transitory computer-readable medium of claim 2, wherein the second node device communicates control information between each node device within the second subnet and the plurality of node devices of the plurality of subnets (311-314, Fig. 3H; ¶0004, “some of the processors do the fault management. These processors will be referred to herein as service points”). 

As to claim 8, Mukherjee discloses the non-transitory computer-readable medium of claim 2, wherein the node device characteristic comprises a link delay metric (¶0004, “the processors may be of many different types, running many different types of operating systems, and connected by a distributed network”; ¶0005; ¶0032; ¶0080; ¶0081).

As to claim 9, Mukherjee discloses the non-transitory computer-readable medium of claim 8, wherein the proactive communications include a heartbeat message (It is noted that nodes can exchange periodic heartbeat messages to detect failures. When a node fails to respond to heartbeat messages after a threshold timeout period has elapsed, other nodes declare it as failed node that is well known in the art; 601, Fig. 6; ¶0021, “FIG. 1B illustrates the system of FIG. 1A after a faulty processor is removed from the system”; ¶0083, “Processors may enter or leave the system, either 

As to claim 10, Mukherjee discloses the non-transitory computer-readable medium of claim 2, further comprising instructions that, in response to execution, cause the processor of the first node device to perform operations further comprising: partitioning the plurality of node devices in the first subnet into two new subnets in response to a failure of one or more of the plurality of node devices to respond to a predetermined number of consecutive heartbeat messages (It is noted that nodes can exchange periodic heartbeat messages to detect failures. When a node fails to respond to heartbeat messages after a threshold timeout period has elapsed, other nodes declare it as failed node that is well known in the art; 601, Fig. 6; ¶0021, “FIG. 1B illustrates the system of FIG. 1A after a faulty processor is removed from the system”; ¶0083, “Processors may enter or leave the system, either because of faults or because they are operating in an on-demand environment”; ¶0092, “where a backup service point keeps a mirror image of the information stored within the active service point and begins to function as the active service point in case of the failure of the service point during an update…In case of a failure in the active service point 601, the backup service point 602 assumes the functions of the service point”).

designating a set of preferred node devices for allocating portions of a task, wherein the designated set is based on the task and a partitioning algorithm based on the distance function of the node device characteristic (Figs. 3D-3H; Fig. 4B; ¶0014, “partitioning the system into a plurality of clusters. This partitioning process may include sorting the processors in accordance with the total distance associated with each processor”; ¶0064; ¶0080, “The system 40 thus must be divided into clusters so that all processors in a cluster are of the same type”; ¶0081, “the clusters are initialized by grouping the processors into m clusters L1,…, Lm each containing only the same type of clusters…Processors 41 are grouped into clusters 411, 412, 413, while processors 42 are grouped into cluster 420”). 

As to claim 12, it is rejected for the same reasons set forth in claim 3 above.

As to claim 13, it is rejected for the same reasons set forth in claim 5 above.

As to claim 14, it is rejected for the same reasons set forth in claim 6 above.

As to claim 15, it is rejected for the same reasons set forth in claim 7 above.

 As to claim 16, it is rejected for the same reasons set forth in claim 8 above.

As to claim 17, it is rejected for the same reasons set forth in claim 9 above.

As to claim 18, Mukherjee discloses the method of claim 18, wherein the heartbeat message includes merged update messages (It is noted that nodes can exchange periodic heartbeat messages to detect failures. When a node fails to respond to heartbeat messages after a threshold timeout period has elapsed, other nodes declare it as failed node that is well known in the art; 601, Fig. 6; ¶0021, “FIG. 1B illustrates the system of FIG. 1A after a faulty processor is removed from the system”; ¶0083, “Processors may enter or leave the system, either because of faults or because they are operating in an on-demand environment”; ¶0092, “where a backup service point keeps a mirror image of the information stored within the active service point and begins to function as the active service point in case of the failure of the service point during an update…In case of a failure in the active service point 601, the backup service point 602 assumes the functions of the service point”).

As to claim 19, it is rejected for the same reasons set forth in claim 10 above.

As to claim 20, it is rejected for the same reasons set forth in claim 2 above. In addition, Mukherjee discloses a system comprising: a memory; and a processor (Fig. 1; 0003; ¶0019). 

As to claim 21, it is rejected for the same reasons set forth in claim 3 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Popescu et al. (US 2005/0114478), Bornhoevd et al. (US 2007/0118496), Nadgir et al. (US 2004/0148326) disclose system and method for dividing its underlying network into clusters or groups that include a set of possibly heterogeneous devices, typically in close physical proximity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNGWON CHANG whose telephone number is (571)272-3960.  The examiner can normally be reached on 8:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JUNGWON CHANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        September 14, 2021